 


109 HR 1558 IH: Computer-Assisted Remote Hunting Act
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1558 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Tom Davis of Virginia introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to prohibit certain computer-assisted remote hunting, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Computer-Assisted Remote Hunting Act. 
2.Computer-assisted remote hunting facilities 
(a)OffenseChapter 3 of title 18, United States Code, is amended by adding at the end the following: 
 
49.Computer-assisted remote hunting 
(a)ProhibitionWhoever, using any instrumentality of interstate or foreign commerce, knowingly makes available a computer-assisted remote hunt shall be fined under this title or imprisoned not more than 5 years, or both. 
(b)ExceptionProviding an instrumentality of commerce, such as equipment or access to the Internet, is not a violation of this section unless the provider intends the use of the equipment or access for a computer-assisted remote hunt.  
(c)Construction with other lawNothing in this section limits the power of State and local authorities to enact laws or regulations concerning computer-assisted remote hunting facilities. 
(d)DefinitionsIn this section— 
(1)the term computer-assisted remote hunt means any use of a computer or any other device, equipment, or software, to allow a person remotely to control the aiming and discharge of a weapon so as to kill or injure an animal while not in the physical presence of the targeted animal; and 
(2)the term instrumentality of interstate commerce means any written, wire, radio, television, or other form of communication in, or using a facility of, interstate commerce.. 
(b)Clerical AmendmentThe table of sections at the beginning of chapter 3 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
49. Computer-assisted remote hunting.  
 
